Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Response to Amendment
 Applicant's submission filed on 11/5/2020 has been entered. Claim(s) 1-8, 10-18, 20-21, 25-35,37-38, 40, 42, 45-47, 50, 52-53, and 56-82 is/are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 6-8, 10-18, 20-21, 25-35, 40, 42, 45-47, 50, 52-53, 56-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baum (U.S. Patent .

	Regarding claim 1,
Baum teaches a system comprising: a plurality of premises devices located at a premises, and a computing device configured to communicate with the plurality of premises devices and with a plurality of user devices located external to the premises, wherein the plurality of user devices comprises a plurality of different  types of devices, and wherein the computing device is configured to: (See paragraphs 105, 106, 182, 38, Baum teaches different computing and security devices)
receive, from at least one premises device of the plurality of premises devices, premises device data; (See paragraphs 38, 182, 183, 39, Baum teaches on premise security devices)
cause output, to the at least one user device, of the indication of the premises device data. (See paragraphs 48, 90, 122, Baum teaches alerts from devices)
Baum does not explicitly teach but Thompson convert the premises device data to a normalized format configured to be rendered on any of the different types of devices; an indication of the premises device data in the normalized format. (See paragraphs 25-26, Thompson teaches decouples version of the data that’s converted to a normalized format )
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Thompson with Baum because both deal with controlling home automation. The advantage of incorporating  Baum is that Thompson teaches the method allows a utility monitoring system to be deployed with minimal requirements of the user's computer while providing a robust set of features and supporting the long-term reporting/analysis needs of users. The method allows the entry-level utility monitoring solution to be deployed and supported globally using the web browser, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Thompson)
	Baum and Thompson do not explicitly teach but Ghai teaches determine a normalized set of commands configured to control and change a state of the plurality of premises devices; and (See paragraphs 38-41, Ghai teaches “The integrated physical security management process 118 interconnects and integrates with disparate physical security systems, normalizes the communication data, commands and events from these different systems into a common standard format. A management function provides a mode of visual representation of the normalized physical security systems, data and processes, and visual policy objects define the design time behavior for flexible and actionable rule creation.” Normalized communication commands)
an indication of one or more commands of the normalized set of commands. (See paragraphs 38, 41, 54, claim 16, Ghai teaches different normalized communication commands )
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Ghai with Baum and Thompson because both deal with controlling home automation. The advantage of  into Baum and Thompson is that Ghai teaches The method defines a uniform data format for the entities and events controlled by disparate physical security systems, allows the definition of data and events along policy rules to be enforced in real-time by a policy engine within an integrated physical security environment, and defines a physical security, network and information technology (IT) system as visual objects to be used in a visual policy creation tool, therefore making the overall system more robust and efficient. (See paragraphs 7, 23, Ghai)

	Regarding claim 2,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the normalized format comprises a javascripts object notation (JSON) format. (See paragraphs 25-26, Thompson teaches json format) see motivation to claim 1.

	Regarding claim 3,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the computing device is configured to convert the premises device data to a normalized format using a history data mode.  (See paragraphs 41-42,137 Baum  xml normalized format )

	Regarding claim 4,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the plurality of different types of devices comprises different versions of an application user interface (See paragraphs 25-26, Thompson teaches decouples version of the data) see motivation to claim 1.
	Regarding claim 6,
Baum and Thompson and Ghai teach the system of claim 1. Ghai further teaches  wherein the normalized set of commands comprises at least one of request, select, toggle, range, text input, or sign out. (See paragraphs 38-41, Ghai teaches normalized requests). See motivation to combine for claim 1.

	Regarding claim 7,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the premises device data comprises an indication of a history of events associated with the at least one premises device.  (See paragraphs 41-42, 73, 85 Baum) teaches historical state data aka logs)

	Regarding claim 8,
Baum, Thompson, and Ghai teach the system of claim 1 wherein the computing device is configured to cause output of the indication of the premises device data in response to a request.  (See paragraphs 158, 171, Baum teaches output events)

	Regarding claim 10,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the premises device data comprises  at least one of events, alerts, automations, schedules, or (See paragraphs 47, 48, 50, Baum teaches automations and alerts and events)
	
	Regarding claim 11,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the premises device data comprises image data. (See paragraphs 140, 158, Baum teaches image data)

	Regarding claim 12,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the computing device is configured to cause output of the indication of the premises device data in the normalized format  in the normalized format in response to a request for data associated with the at least one premises device.  See paragraphs 25-26, Thompson) teaches normalized format of data)  see motivation to claim 1.

	Regarding claim 13,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the premises device data comprises an indication of a triggering of an alarm.  (See paragraphs 47, 48, 50, Baum teaches an alert being triggered)

	Regarding claim 14,
(See paragraphs 105-106,  Baum teaches state data of the devices)

	Regarding claim 15,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the at least one premises device comprises a camera device; and wherein the premises device data comprises a media history associated with the camera device. (See paragraphs 41-42, 73, 85 Baum teaches camera history)
 
	Regarding claim 16,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the at least one premises device comprise a sensor device; and  Page 4 of 16DOCKET NO.: 102005.024137PATENT Application No.: 15/177,448 Office Action Dated: December 3, 2018 wherein the premises device data comprises sensor data.   (See paragraphs 18, 173, 184, Baum teaches sensor data)

	Regarding claim 17,
Baum, Thompson, and Ghai teach the system of claim 15, wherein the media history comprises media uniform resource locators (URLs).   (See paragraphs 73, 85, 93, Baum teaches urls associated with the logs)

	Regarding claim 18,

Ghai further teaches wherein the normalized set of commands comprises at least one of request, select, toggle, range, text input, or sign out. (See paragraphs 38-41, Ghai teaches select commands). See motivation to combine for claim 1.

	Regarding claim 20,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the indication of the premises device data comprises a graph of historical data.  (See paragraphs 73, 85, Baum teaches log graphic data)

	Regarding claim 21,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the at least one of one premises device comprises and energy device at least one of an energy device, a thermostat, a sensor device, a camera device, a lighting device, a lock device, or an alarm..  (See paragraphs 73, 85, Baum teaches sensor and camera devices)

	Regarding claim 25,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the plurality of premises devices comprises at least one of a thermostat, a sensor device, a camera device, a lighting device, a lock device, or an alarm.  (See paragraphs 41-42, Baum teaches a sensor and camera device )


Baum, Thompson, and Ghai teach the system of claim 1, wherein the plurality of premises devices comprises  at least one of a security panel, a security sensor, or a camera device.  (See paragraphs 41-42, Baum teaches camera and sensors)

	Regarding claim 26,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the plurality of premises devices comprises a device controller.  (See paragraphs 175, 181, 70, Baum teaches controllers)

	Regarding claim 28,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the plurality of premises devices comprises an actuator.  (See paragraphs 41-42, 73, 85 Baum teaches an actuator)

	Regarding claim 29,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the plurality of premises devices comprises at least one of a locking device or a lighting device.  (See paragraphs 41-42, 174, Baum teaches a lighting and door locking )

	Regarding claim 30,
(See paragraphs 41-42, 124 Baum teaches a mobile phone)

	Regarding claim 31,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the plurality of remote devices comprises a touchscreen device.  (See paragraphs 41-42, 124 Baum teaches touchscreen devices)

Regarding claim 32,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the plurality of remote devices comprises  at least one of a mobile telephone or a tablet computer.   (See paragraphs 41-42, 124, 129 Baum teaches a mobile phone)

	Regarding claim 33,
Baum teaches a method comprising: receiving, by a computing device and from at least one premises device of a plurality of premises devices, premises device data, wherein the plurality of premises devices are located at a premises; wherein the plurality of user devices are located remote to the premises and comprise a plurality of different  types of devices; and (See paragraphs 105, 106, 182, 38, Baum teaches different computing and security devices)
(See paragraphs 38, 182, 183, 39, Baum teaches on premise security devices)
Baum does not explicitly teach but Thompson convert the premises device data to a normalized format configured to be rendered on any of the different types of devices located external to premises; an indication of the premises device data in the normalized format. (See paragraphs 25-26, Thompson decouples version of the data that’s converted to a normalized format)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Thompson with Baum because both deal with controlling home automation. The advantage of incorporating the above limitation(s) of Thompson into Baum is that Thompson teaches the method allows a utility monitoring system to be deployed with minimal requirements of the user's computer while providing a robust set of features and supporting the long-term reporting/analysis needs of users. The method allows the entry-level utility monitoring solution to be deployed and supported globally using the web browser, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Thompson)
Baum and Thompson do not explicitly teach but Ghai teaches determining a normalized set of commands configured to control and change a state of the plurality of premises devices; and (See paragraphs 38-41, Ghai teaches “The integrated physical security management process 118 interconnects and integrates with disparate physical security systems, normalizes the communication data, commands and events from these different systems into a common standard format. A management function provides a mode of visual representation of the normalized physical security systems, data and processes, and visual policy objects define the design time behavior for flexible and actionable rule creation.” Normalized communication commands)
an indication of one or more commands of the normalized set of commands. (See paragraphs 38, 41, 54, claim 16, Ghai teaches different normalized communication commands)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Ghai with Baum and Thompson because both deal with controlling home automation. The advantage of incorporating the above limitation(s) of Ghai into Baum and Thompson is that Ghai teaches The method defines a uniform data format for the entities and events controlled by disparate physical security systems, allows the definition of data and events along policy rules to be enforced in real-time by a policy engine within an integrated physical security environment, and defines a physical security, network and information technology (IT) system as visual objects to be used in a visual policy creation tool, therefore making the overall system more robust and efficient. (See paragraphs 7, 23, Ghai)

	Regarding claim 34,
(See paragraphs 25-26, Thompson teaches a json) see motivation to claim 1.

	Regarding claim 35,
Baum, Thompson, and Ghai teach the method of claim 33, wherein the converting the premises device data to a normalized format comprises using a history data model (See paragraphs 25-26, Thompson) see motivation to claim 1.

	Regarding claim 40,
Baum, Thompson, and Ghai teach the method of claim 33. 
Ghai teaches wherein the normalized set of commands comprises at least one of request, select, toggle, range, text input, or sign out. (See paragraphs 38-41, Ghai teaches select command). See motivation to combine for claim 1.
 
	Regarding claim 42,
Baum, Thompson, and Ghai teach the method of claim 33, wherein the premises device data comprises at least one of events, all, alerts, automations, schedules, or premises  access.  (See paragraphs 47, 48, 50, Baum teaches automations and alerts)

	Regarding claim 45,
 (See paragraphs 41-42, 73, 85 Baum teaches test history)

	Regarding claim 46,
Baum, Thompson, and Ghai teach the method of claim 33, wherein the indication of the premises device data comprises an indication of a state of the at least one premises device.  (See paragraphs 41-42, 73, 85 Baum teaches state data)

	Regarding claim 47,
Baum, Thompson, and Ghai teach the method of claim 33, wherein the indication of the premises device data comprises a media history. (See paragraphs 41-42, 73, 85 Baum teaches image history)

	Regarding claim 50,
Baum, Thompson, and Ghai teach the method of claim 33, wherein at least one of a thermostat device, an energy device, a sensor device, a camera device, a lighting device, a lock device, or an alarm.  (See paragraphs 41-42, Baum teaches sensor and camera and locking and lighting devices)

	Regarding claim 52,
(See paragraphs 41-42, 73, 85 Baum teaches historic data)

	Regarding claim 53,
Baum, Thompson, and Ghai teach the method of claim 6.
Ghai teaches wherein the normalized set of commands comprises at least one of request, select, toggle, range, text input, or sign out. (See paragraphs 38-41, Ghai teaches select commands). See motivation to combine for claim 1.

	Regarding claim 56,
Baum, Thompson, and Ghai teach the method of claim 33, wherein the plurality of premises devices comprises at least one of a touchscreen controller, a thermostat, a security panel, a Page 9 of 16DOCKET NO.: 102005.024137PATENT Application No.: 15/177,448 Office Action Dated: December 3, 2018security sensor, a camera, a device controller, an actuator, a locking device, or a lighting device.  (See paragraphs 41-42, Baum teaches a camera and locking and lighting)

	Regarding claim 57,
Baum, Thompson, and Ghai teach the method of claim 33, wherein the plurality of user devices comprises at least one of a cellular telephone, a touchscreen device, a mobile telephone, or a tablet computer.  (See paragraphs 41-42, Baum teaches a computer and a mobile phone)


Baum, Thompson, and Ghai teach the system of claim 33, method of claim 33, wherein the plurality of different types of devices comprises different versions of an application user interface (AUI)  (See paragraphs 25-26, Thompson teaches different version of the aui) see motivation to claim 1.

	Regarding claim 59,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the computing device is configured to convert the premises device data to a normalized format using at least one application programming interface (API) paired with a client view model (See paragraphs 25-26, Thompson) teaches normalizing format API from the client)  see motivation to claim 1.

	Regarding claim 60,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the plurality of different types of devices comprises devices with different operating systems.  (See paragraphs 41, 175, 283 Baum teaches different operating systems)

	Regarding claim 61,
Baum, Thompson, and Ghai teach the system of claim 1, plurality of different types of devices comprises at least one of personal computers, laptop computers, mobile computers, palm top computers, hand held computers, mobile phones, or TV set-top boxes.  (See paragraphs 41-42, Baum teaches mobile phones and laptops)

	Regarding claim 62,
Baum, Thompson, and Ghai teach the system of claim 1, wherein the plurality of different types of devices comprises devices configured to use different communication protocols.  (See paragraphs 41-42, 199, Baum teaches multiple communication protocols)

	Regarding claim 63,
Baum, Thompson, and Ghai teach the method of claim 33, wherein the plurality of different types of devices comprises at least one of personal computers, laptop computers, mobile computers, palm top computers, hand held computers, mobile phones, or TV set-top boxes.  (See paragraphs 41-42, 60, Baum teaches mobile phones and computers)

	Regarding claim 64,
Baum, Thompson, and Ghai teach the method of claim 33, wherein the plurality of different types of devices comprises devices configured to use different communication protocols.  (See paragraphs 41, 199, Baum teaches multiple comm protocols)

	Regarding claim 65,
Baum, Thompson, and Ghai teach the method of claim 33, further comprising sending, to the at least one user device,  an indication of a version of an application user interface (AUI).  (See paragraphs 25-26, Thompson teaches sending version of the user interfaces) see motivation to claim 1.

	Regarding claim 66,
Baum, Thompson, and Ghai teach the method of claim 33, wherein the indication of the premises device data is further based on a version of software of the at least one premises device.   (See paragraphs 25-26, Thompson teaches software version) see motivation to claim 1.

	Regarding claim 67,
Baum, Thompson, and Ghai teach the method of claim 33, wherein the indication of the premises device data further based on an operating system of the at least one user device.  (See paragraphs 41, 175, 283 Baum teaches alerts sent based on operating systems)

	Regarding claim 68,
Baum teaches computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: receive, from at least one premises device of a plurality of premises devices, premises device data, wherein the plurality of premises devices are located at a premises; (See paragraphs 105, 106, 182, 38, Baum teaches different computing and security devices)
See paragraphs 38, 182, 183, 39, Baum teaches on premise security devices)
cause output, to the at least one user device, of the indication of the premises device data, (See paragraphs 48, 90, 122, Baum teaches alerts from devices))
Baum does not explicitly teach but Thompson convert the premises device data to a normalized format configured to be rendered on any of the different types of devices located external to premises; an indication of the premises device data in the normalized format. (See paragraphs 25-26, Thompson decouples version of the data that’s converted to a normalized format )) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Thompson with Baum because both deal with controlling home automation. The advantage of incorporating the above limitation(s) of Thompson into Baum is that Thompson teaches the method allows a utility monitoring system to be deployed with minimal requirements of the user's computer while providing a robust set of features and supporting the long-term reporting/analysis needs of users. The method allows the entry-level utility monitoring solution to be deployed and supported globally using the web browser, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007],Thompson)
Baum and Thompson do not explicitly teach but Ghai teaches determining a normalized set of commands configured to control and change a state of the plurality of premises devices; and (See paragraphs 38-41, Ghai teaches “The integrated physical security management process 118 interconnects and integrates with disparate physical security systems, normalizes the communication data, commands and events from these different systems into a common standard format. A management function provides a mode of visual representation of the normalized physical security systems, data and processes, and visual policy objects define the design time behavior for flexible and actionable rule creation.” Normalized communication commands)
an indication of one or more commands of the normalized set of commands. (See paragraphs 38, 41, 54, claim 16, Ghai teaches different normalized communication commands)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Ghai with Baum and Thompson because both deal with controlling home automation. The advantage of incorporating the above limitation(s) of Ghai into Baum and Thompson is that Ghai teaches The method defines a uniform data format for the entities and events controlled by disparate physical security systems, allows the definition of data and events along policy rules to be enforced in real-time by a policy engine within an integrated physical security environment, and defines a physical security, network and information technology (IT) system as visual objects to be used in a visual policy creation tool, therefore making the overall system more robust and efficient. (See paragraphs 7, 23, Ghai)

	Regarding claim 69,
(See paragraphs 25-26, Thompson teaches json) see motivation to claim 1.

	Regarding claim 70,
Baum, Thompson, and Ghai teach the computing device of claim 68, wherein the at least one premises device comprises at least one of a thermostat, a sensor device, a camera device, a lighting device, a lock device, or an alarm.  (See paragraphs 41-42, Baum teaches lighting lock sensor and camera data)

	Regarding claim 71,
Baum, Thompson, and Ghai teach the computing device of claim 68, wherein the plurality of different types of devices comprises at least one of personal computers, laptop computers, mobile computers, palm top computers, hand held computers, mobile phones, or TV set-top boxes.  (See paragraphs 41-42, Baum teaches computer and mobile)

	Regarding claim 72,
Baum, Thompson, and Ghai teach the computing device of claim 68, wherein the plurality of different types of devices comprises devices configured to use different communication protocols. .  (See paragraphs 41-42, 199, Baum teaches different comm protocols )

Regarding claim 78,
Baum, Thompson, and Ghai teach the non-transitory computer-readable medium of claim 73, wherein the generating the indication of the premises device data is further based on a version of software of the at least one premises device. (See paragraphs 25-26, Thompson teaches versions of software) see motivation to claim 1.

	Regarding claim 79,
Baum, Thompson, and Ghai teach the non-transitory computer-readable medium of claim 73, wherein the generating the indication of the premises device data further based on an operating system of the at least one user device. (See paragraphs 25-26, Thompson teaches alerts based on the OS) see motivation to claim 1.

	Regarding claim 80,
Baum, Thompson, and Ghai teach the non-transitory computer-readable medium of claim 73, wherein the plurality of different types of devices comprises devices with different operating systems.  (See paragraphs 41, 175, 283 Baum teaches different devices types)

Regarding claim 81,
Baum, Thompson, and Ghai teach the non-transitory computer-readable medium of claim 73, wherein the indication of the premises device data comprises an indication of a state of the at least one premises device.  (See paragraphs 41, 175, 283 Baum teaches state data)

Similar claims
Claims 73-77, list all the same elements of claims 68-72, , but in medium form rather than system form.  Therefore, the supporting rationale of the rejection to claims 68-72, applies equally as well to claims 73-77.  

Claim 5, 37-38, 82 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baum (U.S. Patent app 20090077622) in view of Thompson (U.S. Patent App Pub 20090327483) in view of Ghai (U.S. Patent App Pub 20080209506) in view of Microsoft Corporation (hereinafter Microsoft)..

	Regarding claim 5,
Baum and Thompson and Ghai teach the system of claim 1.
Baum and Thompson and Ghai do not explicitly teach the wherein the normalized format computing device comprises a Representation State Transfer (REST) format
Transfer (REST) API (the web function 220 can include functions that bring data from REST API sources, para.0050; one type of API is a web service. Major web sites offer Representational state transfer (REST) compliant web services as part of their public API offerings, para.0031).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Microsoft for implementing REST API in the invention 

	Regarding claim 37,
Baum and Thompson and Ghai teach the method of claim 33.
Baum and Thompson and Ghai do not explicitly teach the wherein the computing device comprises a Representation State Transfer (REST) application programming interface (API).  APL Microsoft discloses spreadsheet functions that enable interactivity with web services (Abstract) and teaches a Representation State
Transfer (REST) API (the web function 220 can include functions that bring data from REST API sources, para.0050; one type of API is a web service. Major web sites offer Representational state transfer (REST) compliant web services as part of their public API offerings, para.0031).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Microsoft for implementing REST API in the invention of Baum. The motivation would have been for providing a uniform interface between clients and servers of a distributed system such as the Web (para.0032, Microsoft).

	Regarding claim 38,
Baum and Thompson and Ghai teach the method of claim 37.
Baum and Thompson do not explicitly teach the wherein the API is configured to use JavaScript object notation (JSON).   Microsoft teaches that the API is configured to respond to request using JavaScript object notation (JSON) (The requests and responses according to an API can be managed through web services in JavaScript Object Notation (JSON) formats, para.0030).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Microsoft for incorporating JSON API in the invention of Baum. The motivation would have been for implementing a common function for web service request and responses (para.0030, Microsoft).

Claims 82, list all the same elements of claims 5, but in medium form rather than system form.  Therefore, the supporting rationale of the rejection to claims 82, applies equally as well to claims 5.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form.                                                                                                                                                                                     Denny, U.S. Patent App Pub 20090240787  teaches A request is transmitted for the content from the user device to a transport proxy server remote to the end-user site responsive to user input representing a request to review the content. The content is accessed from the location of the local cache based on the indicator to present the content to a user at the end-user site using the user device .  
Chu, U.S. Patent App Pub 20080163355  teaches the method involves receiving certification information corresponding to a ticket purchased for an event e.g. concert, at a proxy server, where the ticket permits control of a remote camera to view the event from a set of viewing perspectives via a mobile device over a wireless network. The proxy server is utilized to maintain a set of communication sessions with the mobile device over the wireless network, where the communication sessions correspond to the event and provide participation in a virtual community to experience the event.                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NINOS DONABED/           Primary Examiner, Art Unit 2444